Exhibit 4.5 NESS TECHNOLOGIES, INC. Ness Tower, Atidim Building 4 P.O. Box 58152 Tel Aviv 61580 ISRAEL [Date] Name: Address: SAP I.D. No. We are pleased to inform you that effective on the date first written above, the Stock Option and Compensation Committee (the “Committee”) of Board of Directors of Ness Technologies, Inc. (the “Company”) granted you (1) a stock option and (2) an award of restricted stock units (“Restricted Stock Units”), pursuant to the Company’s Amended and Restated 2007 Incentive Plan (the “Plan”) as set forth in this letter (this “Letter”).Unless otherwise defined herein, capitalized terms used in this Letter shall have the same meanings as set forth in the Plan. You have been granted a stock option pursuant to the Plan to purchase shares (the “Shares”) of Common Stock, par value $.01 per share, of the Company, at a price of $ per Share (the “Option”). You have also been granted an award of Restricted Stock Units pursuant to the Plan, each Restricted Stock Unit representing the right to receive one Share on the date it vests, subject to the terms and conditions of the Plan and this Letter. I.
